DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 12-14, filed 7/15/2021, with respect to claims 35-39, and 41-58 have been fully considered and are persuasive.  The rejection of claims 35-39, and 41-58 has been withdrawn. 
Allowable Subject Matter
Claims 35-39, and 41-64 allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims of the application are currently believed to be in condition for allowance. While the prior art of record discloses a similar distributed power generation system and as well as respective control system, the prior art of record fails to teach said limitations in “consisting of” (emphasis added) a single voltage inverter which is to enable a distributed power generation source to perform a plurality of STATCOM functions. Furthermore, independent claim 59 recites a similar controller as well as, “an auxiliary damping controller receiving auxiliary signals indicative of oscillations on said network and causing said voltage inverter as said STATCOM to damp said oscillations…” It appears as though, such limitations, when taken into consideration with the claims in their entirety, are directed towards a non-obvious improvement over the prior art of record. For these reasons, inter alia, it is believed the claims are currently in condition for allowance. Claim 35, deemed to be the representative claim, is presented below.
Claim 35:   A control system for use in controlling a distributed power generation source operatively coupled to a power grid system at a point of common coupling (PCC), said control system consisting of:      a single voltage inverter provided within said distributed power generation source and enabling said distributed power generation source to perform a plurality of static synchronous compensator (STATCOM) functions including:      i) reactive power compensation,      ii) voltage control to prevent a voltage at said PCC from violating a voltage limit when at least one additional distributed power generation source is operatively connected to said power grid system, and    iii) power oscillation damping; when said distributed power generation source is doing at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOSEPH N INGE/Examiner, Art Unit 2836        

/HAL KAPLAN/Primary Examiner, Art Unit 2836